JUDGE PRYOR
delivered the opinion of the court.
W. E. Loran, the county clerk for the county of Jefferson, died on the twenty-fourth of July, 1881. His term of office would have expired in September, 1882. In a few days after his death, the judge of the J eiferson County Court appointed John A. Loran to fill the vacancy until an election could be had, and until the person chosen should qualify. An election was held, as-ordered by the county judge, on the twentji-seventh of August, 1881, and resulted in the election of the appellee, George Webb, and Loran, the appellant, by a proper proceeding, is questioning Webb’s right to the *248office, because lie was not chosen to fill the vacancy at the time provided by law, viz., at the next succeeding August election.
The seventh section of article 6, of the State Constitution, provides that “vacancies in offices under this article shall be filled until the next regular election in such manner as the General Assembly may provide.”
Article 6 has reference to executive and ministerial offices for counties and districts, and embraces the office of county court clerk. Under this provision of the Constitution, we find that the Legislature has provided the manner in which such vacancies are to be filled.
Section 4, of article 6, of chapter 33, General Statutes, provides that “no'writ for the election of a county officer or Representative or Senator shall be issued, .except so as to enable the sheriff to give such notice [notice of the election] at least eight days before the election.”
The sixth section of the same article provides that “the next succeeding first Monday in Angust. shall always be 'the day appointed by writ or proclamation for holding an election, except as in this chapter allowed, unless to fill a vacancy in the Court of Appeals, or in the office of circuit judge, or unless there is or ■ will be an intervening session of the Legislature or of Congress, rendering it necessary to fill a vacancy therein before the first Monday in August.”
The seventh section provides, “but when a vacancy so occurs that there is not time to give the requisite notice before the proper first Monday in August, a special election shall be ordered to take place on a day within six weeks after such first Monday.”
*249The clerk dying on the twenty-fourth of July, 1881, there was no time between that period and the next .succeeding first Monday in August to give the eight days’ notice of the election, and for that reason the county judge was required to order an election to take place on a day within six weeks after such first Monday. This was done, and the election held on the twenty-seventh of August, and Webb, having been elected, was entitled to qualify.
The seventh section of article 6, of chapter -37, in providing for the election on the next succeeding first Monday in August, excepts such elections as in that chapter are otherwise allowed. The language of the section is, “ except as in this chapter allowed.”
The fourth section, having required a notice of eight ■ days to be given, the framers of the statute saw that a vacancy might occur within eight days prior to the suc- ■ ceeding first Monday in August, and for that reason provided by the seventh section, that when there was .not time to give the requisite notice, a special election ■shall be ordered to take place within six weeks after such first Monday. This was one of the exceptions to the mandatory part of section 6, requiring the election to be held on the next succeeding first Monday in August. The provision of the State Constitution, found in article 6 of that instrument, authorizing vacancies in ■certain offices to be filled “until the next regular election in such manner as the General Assembly may provide,” evidently means the next regular election for such offices to be held at, or after the expiration of the term of office in which the vacancy has occurred.
The court below having so adjudged, that judgment is now affirmed.